--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.23

 
                      January 1996


MERIT INCENTIVE SUPPLEMENTAL RETIREMENT INCOME PLAN




This plan constitutes an agreement between Tennessee Valley Authority (TVA) and
its managerial employees who are subject to it.  The primary purpose of this
plan is to provide managerial employees with income to supplement retirement
benefits received from the TVA Retirement System, the Civil Service Retirement
System, or the Federal Employees Retirement System.  The plan also provides for
hardship withdrawals subject to conditions set forth below.


Section 1  Definitions
"Manager" includes any officer or employee of TVA who at any time during the
fiscal year is employed in a Vice President or Senior Manager Pay Group position
in TVA's Manager and Specialist Schedule or any other employee designated by the
Board, but not including the members of the TVA Board of Directors.
"Interest" is the computed average interest rate payable by the U.S. Treasury
upon its total marketable public obligations as of the beginning of the fiscal
year as calculated by the United States Department of the Treasury pursuant to
Section 15d of the TVA Act.
"Account" includes each calendar year subaccount within the account.
"Retirement" includes termination of service for any reason by a TVA manager who
has five years of TVA service or without regard to length of service if the
manager is receiving a disability retirement allowance under
 

 

--------------------------------------------------------------------------------



the TVA Retirement System or a disability retirement annuity under the Civil
Service Retirement System or the Federal Employees Retirement System.
"Board" means the Board of Directors of TVA.
"Committee" means a group of three persons consisting of the Senior Vice
President, Human Resources, who will chair the Committee, and two additional
members appointed by the Board.
"Return" means the change in the value of the mutual fund or funds designated by
the manager, as calculated by the recordkeeper.
"Recordkeeper" means the organization selected by the Senior Vice President,
Human Resources, to provide and administer the investment return alternatives
from which the managers may choose.


Section 2  Retirement Credits
A.
There shall be established for each manager an account on TVA's books in the
name of the manager.  Each manager's account may consist of a 1979-1980
Subaccount, and such additional calendar year subaccounts as TVA may establish
from time to time.

B.
From time to time the Board or the Board's designee, in the sole discretion of
the Board or its designee, shall determine the amount, if any, to be credited to
each individual manager's account.  Amounts so credited prior to January 1,
1981, shall be credited to the 1979-1980 Subaccount.  Amounts so credited during
subsequent calendar years shall be credited to the respective calendar year
subaccount.




 

--------------------------------------------------------------------------------



C.
The Board (or its designee) may consider such factors as the following in
determining the amounts to be credited:

 
1.
meritorious performance;

 
2.
the feasibility of providing a basic management-wide pension credit, taking into
account each manager's basic salary;

 
3.
providing TVA managers with total compensation equivalent to prevailing rates in
corporate, professional, and other public organizations;

 
4.
the need to use pension credits for recruitment purposes;

 
5.
lost annual leave; and

 
6.
such other factors as may be deemed appropriate.

D.
Interest on the balance of each subaccount in each manager's account shall be
credited to each subaccount at the end of each month through March 31, 1996, and
at the end of each business day thereafter.

E.
Beginning effective April 1, 1996, in lieu of the interest provided in 2.D
above, each manager may elect to have all or a portion of their account adjusted
by the return as of the end of each business day in accordance with the funds
selected by the manager under procedures established by the Recordkeeper,
provided, however that each manager who retired prior to January 1, 1996, and
who is owed payments under this plan shall continue to receive payments
calculated based on accrued interest and not return.  TVA is not responsible for
the effect of decisions by any manager who elects to receive the return provided
herein.  Such decisions shall be the sole responsibility of the manager.






 

--------------------------------------------------------------------------------



Section 3  Benefits
The total amount credited to each manager's account or accounts shall be paid by
TVA in the following manner.
A.
Retirement

 
1.
Upon a manager's retirement the balance of each of the manager's subaccounts
shall, as elected by the manager pursuant to section 3.A.2., be paid to the
manager in a lump sum or in 5, 10, or 15 annual installments.

 
a.
As to the subaccounts the manager has elected to receive in a lump sum, the
balance in each subaccount, including all accrued interest and return, shall be
paid to the manager not later than the last day of the first full calendar month
following retirement.



 
b.
As to the subaccounts the manager has elected to receive in installments, the
balance in each subaccount shall be paid in the following manner.  On the last
day of the first full calendar month following retirement the manager shall be
paid a sum equal to balance in the subaccount divided by the number of annual
installments elected by the manager pursuant to section 3.A.1 including all
accrued interest and return.  Further installments shall be paid on the same
date in each of the succeeding years.  The amount of each installment shall be
determined by dividing the balance in




 

--------------------------------------------------------------------------------



the subaccount, including all accrued interest and return as of that date, by
the number of payments remaining to be made.


 
2.
A manager's election of a retirement benefit pursuant to section 3.A.1.a. or
3.A.1.b. filed before January 1, 1981, shall apply to amounts credited to the
manager's 1979-1980 Subaccount and is irrevocable and effective pursuant to the
terms of this plan in effect at the time the election was filed.  Effective on
and after January 1, 1981, prior to TVA crediting any amount to a manager's
current calendar year subaccount, each manager may irrevocably elect in writing
to have the balance of the manager's current year subaccount paid to the manager
pursuant to either section 3.A.1.a. or 3.A.1.b.  In the absence of an election,
the balance of the manager's subaccount shall be paid pursuant to section
3.A.1.a.  Notwithstanding any other provision of this plan, each manager as of
January 1, 1996, may make a one-time irrevocable election in accordance with the
conditions established by the Senior Vice President, Human Resources, to change
any election of retirement benefit executed prior to that date.

 
3.
Any manager whose account balance is $25,000 or less at the time he or she
retires shall be paid that balance in a lump sum not later than the last day of
the first full calendar month following termination.





--------------------------------------------------------------------------------



B.
Termination Prior to Retirement - Upon the termination for any reason (other
than disability) of a manager who does not have five years of TVA service, the
balance of the manager's account, including accrued interest and return, shall
be paid to the manager in a lump sum not later than the last day of the first
full calendar month following the termination.

C.
Death Benefits - Upon receipt of proper proof of the death of a manager who
shall have died in service, or a former manager who had been receiving payments
under section 3.A.1.b. above, the balance remaining in the manager's account,
including accrued interest and return, shall be paid in a lump sum to such
person or persons, if any, as the manager shall have nominated by written
designation filed with the Treasurer prior to the manager's death.  In the
absence of any designation of beneficiary, payment shall be made in the
following order of precedence:

 
1)
to the widow or widower of the manager,

 
2)
if there is no widow or widower, to the child or children of the manager and
descendants of deceased children by representation,

 
3)
if none of the above, to the parents of the manager or the survivor of them,

 
4)
if none of the above, to the duly appointed legal representative of the estate
of the manager,





--------------------------------------------------------------------------------



 
5)
if none of the above, to the person or persons entitled to it under the laws of
the domicile of the manager at the time of death.

Payment shall be made on the last day of the first full calendar month following
the manager's death.
D.
Financial Hardship - In the event of a financial hardship, a manager may apply
to withdraw all or part of the total amount credited to the Manager's
account.  The withdrawal shall be granted upon a determination of the Committee,
in the Committee's sole discretion that the amount withdrawn is reasonably
required to satisfy the hardship need.  This determination shall be final and
conclusive as to all parties.  A financial hardship shall mean immediate and
heavy financial needs occurring in the personal affairs of a manager such as:

 
1)
need for housing;

 
2)
need for the education of the manager, the manager's spouse, or children;

 
3)
need due to destruction of property;

 
4)
need due to accident, sickness, or temporary disability affecting the manager or
any member of the manager's immediate family;

 
5)
need due to a death in the manager's immediate family.

Financial hardship withdrawals will be credited against the subaccounts in a
manager's account in chronological order, starting with the earliest subaccount.



 

--------------------------------------------------------------------------------



E.
Lump-Sum Cash Out of Certain Accounts - TVA may in its sole discretion pay any
retired manager whose account balance on January 1, 1996, is $25,000 or less,
the entire amount of that balance in a lump sum.



Section 4  Administration of Plan
A.
The Board shall have control over and responsibility to oversee the general
administration of the plan; the Board or the Board's designee shall approve all
credits to managers' accounts.  The Board shall authorize all amendments to the
plan.  The Committee shall approve all hardship withdrawals.

B.
As requested, each Vice President shall annually recommend amounts to be
credited to the account of each manager within that office, based on the factors
listed in 2.C. above.  In making such recommendations, Vice Presidents shall
describe the basis for them.

C.
The Treasurer shall maintain an account in the name of each manager and credit
to each account interest, return, and such other amounts as may be
approved.  The Treasurer shall make payments to managers and beneficiaries
pursuant to this plan.

D.
The Senior Vice President, Human Resources, shall have sole and exclusive
responsibility for resolving any dispute regarding this plan as it affects any
manager below the level of Vice President.  The Board shall have exclusive
responsibility for resolving any such dispute as it affects any Vice
President.  The decisions of the Board or the Senior Vice President, Human
Resources, as appropriate, in these matters and the decision of the Board or the
Board's




 

--------------------------------------------------------------------------------



designee in all other matters pertaining to the plan's operation shall be final
and conclusive as to all parties.
E.
As necessary, the Office of the General Counsel shall provide legal advice
pertaining to the plan.



Section 5  Restoration to Service After Retirement
If a manager who has retired is restored to full-time service with TVA, the
manager's pension payments under section 3.A. of this plan shall be suspended
and the amount, if any, remaining in that manager's account shall continue to
accrue interest or return, and shall be credited with any subsequent amounts
that may be approved, until that manager's termination from service.  At such
subsequent retirement, pension payments under 3.A. shall resume.  Part-time
employment, or employment under a personal services contract, shall not affect
the payment of a manager's benefits under section 3.A.


Section 6  Assignments Prohibited
No transfer, assignment, pledge, seizure, or other voluntary or involuntary
alienation or encumbrance of any benefit provided under the plan will be
permitted or recognized other than as specifically provided in this plan.  In
the event of any such attempted alienation or encumbrance (including
specifically, but without limitation, any attempted attachment, levy, execution,
garnishment, or other legal process affecting such benefit), the Board may in
its uncontrolled discretion declare the said benefit to be temporarily or
permanently forfeited by the manager and, in lieu of paying the same to or for
the manager, may in its uncontrolled

 

--------------------------------------------------------------------------------



discretion pay or apply such benefit temporarily or permanently to or for the
use of any persons who are dependents of, or are related by blood, by marriage,
or by adoption to, such manager, or the Board may in its uncontrolled discretion
cause such benefit to revert to the general funds of TVA.
TVA may offset amounts owed to it by a manager against amounts payable to a
manager under this plan.


Section 7  No Trust is Created
No trust in favor of any manager is created by this plan, and in the absence of
any attempted assignment prohibited under section 6, managers shall have the
rights of general creditors of TVA with respect to amounts credited their
accounts established by this plan.


Section 8  Amendments to Plan
This plan may be amended as authorized by the Board from time to time as it
deems appropriate.




000007421

